Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.	Claims 1-67 are pending and subject to species elections. 

Election/Restrictions

2.	This application contains claims directed to patentably distinct species of invention, wherein the whole blood sample is passed through the immune modulating chamber or wherein an immune cell-containing portion is isolated from the whole blood sample, and the immune cell-containing portion of the whole blood sample is passed through the immune modulating chamber.  The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each species recites passing different compositions through the chamber.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining each species would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

3.	Therefore, Applicant is required under 35 U.S.C. 121 to elect one species to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

4.	This application contains claims directed to patentably distinct species of invention, wherein the capture moiety is selected from the group consisting of an antibody, a cell adhesion molecule, and a combination thereof (see claim 29). Then dependent claims 30-32 further recite subspecies of claim 29.  Accordingly, Applicant should elect one specific antibody or one specific cell adhesion molecule as set forth in the claims, or one specific combination of one specific antibody and one specific cell adhesion molecule.  To ensure compact prosecution, if Applicant has any questions about this election, Applicant is invited to contact the Examiner for any clarification needed. The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each species recites using structurally distinct molecules or different and distinct combinations of molecules.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining each species would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

5.	Therefore, Applicant is required under 35 U.S.C. 121 to elect one species to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

6.	This application contains claims directed to patentably distinct species of invention, wherein the pro-immunogenic factor is an immune stimulating factor, an anti-immune inhibition factor, or a combination thereof (see claim 34). Then dependent claims 35-38 further recite subspecies of claim 34.  Accordingly, Applicant should elect one specific immune stimulating factor or one specific anti-immune inhibition factor as set forth in the claims, or one specific combination thereof.  To ensure compact prosecution, if Applicant has any questions about this election, Applicant is invited to contact the Examiner for any clarification needed. The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each species recites using structurally distinct molecules or different and distinct combinations of molecules.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining each species would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

7.	Therefore, Applicant is required under 35 U.S.C. 121 to elect one species to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

9.	This application contains claims directed to patentably distinct species of invention, wherein the first and second CAR bind the same antigen or different antigens.  The species are independent or distinct because the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.   For example, each combination of CARs would be structurally distinct as two CARs that bind the same antigen would have distinct structures from two CARs that bind different antigens.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining each species would not suffice to provide adequate information regarding any other, and vice versa, since the searches are not the same, nor are they coextensive in scope and nature.    See MPEP § 809.  

10.	Therefore, Applicant is required under 35 U.S.C. 121 to elect one species to which the claims shall be restricted if no generic claim is finally held to be allowable.  
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

11.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.


12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,							
Brad Duffy							
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
July 14, 2022